ACCEPTED
                                                                                       03-13-00605-CV
                                                                                              3900325
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                  1/26/2015 2:52:28 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK




                                                                       Melissa
                                                                    FILED   IN A. Lorber
                                                             3rd COURT
                                                                   Direct:OF  APPEALS
                                                                           (512) 615-1205
                                                                 AUSTIN, TEXAS
                                                                mlorber@enochkever.com
                                                             1/26/2015 2:52:28 PM
                                 January 26, 2015              JEFFREY D. KYLE
                                                                     Clerk

Jeffrey D. Kyle, Clerk
Third Court of Appeals
Price Daniel Sr. Building
209 West 14th Street, Room 101
Austin, Texas 78701

Re:   Case No. 03-13-00605-CV; Kenneth G. Martin and Karken Corporation v.
      Barry Beitler; Bab8, L.L.C.; Living Architecture and Construction
      Management, Inc.; and Marley Porter, in the Third Court of Appeals.

Dear Mr. Kyle:

      In response to your letter dated January 5, 2015, please be advised that
Melissa A. Lorber will present oral argument on behalf of Appellants Kenneth G.
Martin and Karken Corporation in the above-referenced cause on January 28,
2015.

                                           Sincerely,


                                            /s/Melissa A. Lorber
                                           Melissa A. Lorber

cc:   Michael Smith